Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and arguments are sufficient to overcome the rejections of record which are now withdrawn.

I.        Action Summary
Receipt of the remarks and amendments filed on 07/05/2022 is acknowledged. After the examiner’s amendment below claims 22-28, 30, 31, and 33-43 are now in condition for allowance. 
The restriction requirement set forth in the Office action mailed on 10/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP 821.04(a). Claims 22-28, 30, 31, and 33-43 are directed to an allowable process of using. The withdrawn claims 1-5 and 17-19, directed to a different process of using, are not rejoined and cancelled by the examiner. Because claims 1-5 and 17-19 do not require all the limitations of the allowable claims 22-28, 30, 31, and 33-43. 

II.         Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:            
Please DELETE claims 1-5 and 17-19.  

III.        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest methods in claims 33 and 38. The closest prior art is Timmerman (US 2004/0057962 A1). Timmerman does not teach or fairly suggest the claimed methods. Timmerman’s teachings suggest methods of buccal mucosal of mouth (paragraph 29-30 and 115) administration of an immunogenic complex comprising a ribosomal complex of a microbe and a polynucleotide molecule prepared, derived from, or deduced from a microbe such as bacteria including rothia. Timmerman’s teachings absent improper hindsight do not direct one to obtain the claimed methods with a step of killing comprises using a clustered regularly interspaced short palindromic repeats (CRISPR) - CRISPR associated protein (Cas) system or a CRISPR from Prevotella and Francisella 1 (Cpf1) system as claimed in the instant application and described above. For the aforementioned reasons pending claims 22-28, 30, 31, and 33-43 (now claims 1-20) are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612